Citation Nr: 1741704	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-11 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease (CAD) status post coronary artery bypass graft (CABG).

2.  Entitlement to a higher initial rating for CAD, status post CABG, evaluated as 10 percent rating prior to April 21, 2016, and 30 percent rating from April 21, 2016.  

3.  Entitlement to a higher initial rating for prostate cancer, rated as 100 percent disabling prior to May 1, 2011, and 40 percent disabling on and after May 1, 2011.  

4.  Entitlement to an extraschedular rating for erectile dysfunction, currently evaluated as 10 percent rating.    

5.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans.  In a January 2017 VA Form 21-22a, the Veteran appointed the current representative, thereby revoking the earlier power of attorney. See 38 C.F.R. § 14.631 (f)(1).

By way of the April 2016 rating decision, the RO increased the disability rating for the Veteran's CAD status post CABG to 30 percent disabling, effective April 21, 2016.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  In the July 2017 brief, the Veteran, through his attorney, indicated that he was not satisfied with the rating assigned. Accordingly, this issue remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

In the February 2016 decision, the Board denied the claim for an initial compensable rating for erectile dysfunction, and remanded the remaining claims seeking higher initial ratings for prostate cancer and CAD status post CABG, as well as claim for service connection for hypertension, as secondary to a service-connected disability, for additional evidentiary development.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) the portion of the decision which determined that referral of the erectile dysfunction claim to the Director of Compensation Service for extraschedular consideration was not warranted.  In the January 2017 Order, the Court granted a Joint Motion for Partial Remand (Joint Motion) of the Veteran and the Secretary of Veterans Affairs (the Parties), and determined that the Board's decision not to refer the erectile dysfunction claim for extraschedular consideration was premature when the Board had remanded the prostate cancer claim for an examination to determine the current nature and severity of all manifestations associated with this disorder.  The Court thereafter vacated the portion of the decision which determined that referral of the erectile dysfunction claim for extraschedular consideration was not warranted, and remanded this matter to the Board for development consistent with the terms of the Joint Motion.  

The Agency of Original Jurisdiction (AOJ) also complied with the February 2016 remand directives, and the claims file has since been returned to the Board


FINDINGS OF FACT

1. The Veteran's hypertension did not have onset during active service, was caused by active service, and was not caused or aggravated by his service-connected CAD, status post CABG.

2.  For the period prior to July 17, 2013, the Veteran's ischemic heart disease has required continuous medication, and been manifested by evidence of cardiac hypertrophy or cardiac dilation on echocardiogram.  However, this disorder has not been manifested by symptomatic scars, nor has it been productive of a workload of 5 METS or less, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.   

3.  For the period from July 17, 2013, the Veteran's ischemic heart disease has required continuous medication, and has been manifested by a workload of no less than 5 METS and a left ventricular ejection fraction (LVEF) of no less than 48 percent.  The Veteran's ischemic heart disease has not been manifested by symptomatic scars or chronic congestive heart failure, a workload of 3 METS (metabolic equivalent) or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

4.  For the period from May 1, 2011 the Veteran's residuals of prostate cancer has not been manifested by symptomatic scars and did not require the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.

5.  The scheduler evaluation for the service-connected erectile dysfunction is not inadequate; the diagnostic criteria reasonably contemplate the severity and symptomatology of the Veteran's erectile dysfunction, and the erectile dysfunction is not characterized by an exceptional or unusual disability picture, nor does it exhibit marked interference with employment or result in frequent periods of hospitalization, or any other factor of like kind.  Also, there are no additional symptoms that have not been attributed to a service-connected condition.  

6.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, to include as secondary to the service-connected coronary artery disease, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  For the period prior to July 17, 2013, the scheduler criteria for an initial 30 percent, but no higher, for the service-connected CAD status post CABG have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2016).

3.  For the period on and after July 17, 2013, the scheduler criteria for an initial 60 percent, but no higher, for the service-connected CAD status post CABG have been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2016).

4.  For the period from May 1, 2011, the criteria for an initial disability rating in excess of 40 percent for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115 b, Diagnostic Code 7528 (2016).

5.  Referral of the claim to the Director of Compensation Service for entitlement to an extraschedular rating for service-connected erectile dysfunction is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, 4.118, Diagnostic Code 7522.  

6. The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board remanded this claim in February 2016 for additional evidentiary development, to include retrieving outstanding treatment records pertinent to the Veteran's claims.  Specifically, the Board instructed the AOJ to obtain the Veteran's treatment records from Texas Center for Urology and Fort Worth Heart, (especially those records dated from November 2010 to the present) as well as records from any additional private medical providers identified by the Veteran.  The Board also instructed the AOJ to schedule the Veteran for more recent VA examinations to determine the current extent and severity of his service-connected CAD and prostate cancer residuals.  In addition, the AOJ was directed to schedule the Veteran for a VA examination to determine the current nature and etiology of his hypertension.  Following this remand, the Veteran completed the VA Form 21-4142 medical release forms for the private medical facilities where he had received treatment for his claimed disabilities, to include Texas Center for Urology, Baylor All Saints Hospital, and Fort Worth Heart clinic.   Using the completed medical release form, the AOJ obtained the treatment records from the specified facilities, and associated these records with the claims file.  The Veteran's updated VA treatment records have also been obtained and associated with the claims file.  There is no suggestion that additional evidence relevant to claims exist and can be procured.  In addition, the Veteran was also afforded more recent VA examinations for his claimed disabilities in April 2016, the reports of which have been associated with the claims file.  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on physical examinations of the Veteran, as well as the Veteran's reported history and symptomatology.  

Based on a review of the record, the Board finds that the AOJ has substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for certain chronic diseases, including hypertension, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). 

The Veteran primarily contends that his hypertension is secondary to his service-connected CAD.  See April 2013 VA substantive appeal.  The Board notes that the term hypertension refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater. The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2016).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a) (2016).  The secondary condition shall be considered a part of the original condition.  Id. The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439 (1995).  "Aggravation" of a nonservice-connected condition by a service-connected condition means a chronic worsening of the nonservice-connected condition by the service-connected condition, not merely temporary or intermittent flare-ups.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002). 

Turning to the service treatment records, the Board notes that the May 1968 pre-induction examination report reflects that the clinical evaluation of the heart and vascular system was normal, the Veteran's blood pressure was shown to be 130/72, and he denied a history of high or low blood pressure in his report of medical history.  The remainder of the service treatment records is absent any indications of, or treatment for, elevated blood pressure, or symptoms referable to high blood pressure.  At the separation examination, the clinical evaluation of the heart and vascular system was shown to be normal, and the Veteran appeared to have a blood pressure reading of 130/82. 

The medical evidence of record does not show that the Veteran sought treatment for hypertension immediately following his period of service or for several years thereafter.  The record does not show that hypertension manifested within one year of separation from service.  Therefore, the Board finds that hypertension did not manifest in service or within one year thereafter.

The evidence also does not show that the Veteran sought treatment for hypertension until many years after service.   Indeed, the earliest treatment report reflecting a diagnosis of hypertension was issued from the Fort Worth Heart clinic, and dated in March 2008.  The Veteran was afforded a VA examination in connection to his hypertension claim in April 2011, during which time, he reported that he had been diagnosed with having hypertension soon after his 2002 heart surgery.  He stated that he was currently taking the medications Benicar and Toprol XL for his hypertension.  On examination, the Veteran's blood pressure reading was recorded as 120/70.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with controlled hypertension, and determined that this disorder is less likely than not related to his service-connected heart condition.  In reaching this opinion, the VA examiner opined that "[i]t would be vice versa" and hypertension was usually the cause of heart problems.  

Subsequent private medical records and VA treatment records generated at the Fort Worth VA clinic reflect that he received ongoing treatment and medication to help monitor and control his hypertension throughout the years.

Pursuant to the February 2016 remand, the Veteran was afforded another VA examination for his hypertension in April 2016, during which time, he provided his medical history and stated that his hypertension developed suddenly in 2002. The Veteran denied experiencing hypertension in service.  The examiner marked that it was unknown whether the Veteran's initial diagnosis of hypertension was confirmed by blood pressure readings taken two or more times on at least three different days.  On physical examination, the Veteran's blood pressure reading was shown to be 135/72. The examiner also noted a second blood pressure reading of 132/86, but noted that this blood pressure reading was recorded in July 2012.  In addition, the examiner took note of a third blood pressure reading of 130/70, and noted that this reading was recorded in December 2011.  

Based on these findings, the examiner determined that the Veteran's average blood pressure reading was 132/76 and diagnosed him with having hypertension.  Based on his discussion with, as well as his evaluation of, the Veteran, the VA examiner determined that it was unlikely that the Veteran's hypertension was etiologically related to his military service.  In reaching this determination, the examiner noted that the service treatment records were negative for treatment for, or a diagnosis of hypertension.  According to the examiner, the records reflect that the Veteran did not meet the criteria for a diagnosis of hypertension in service, and his hypertension developed some thirty years after his discharge from service.  The examiner also opined that it was unlikely that the Veteran's CAD caused or aggravated his hypertension.  In reaching this conclusion, the examiner referenced a notation in Harrison's Principles of Internal Medicine which indicated that "80-95 [percent] of hypertensive patients are diagnosed as having 'essential' hypertension" and "[i]n the remaining 5-20 [percent] of patients a specific underlying disorder causing the elevation of blood pressure can be identified."  According to the examiner, this medical literature article does not indicate that CAD causes or aggravates hypertension.  Indeed, the examiner finds that the Veteran does not have a condition that appears in the list of recognized secondary causes of hypertension, and it is thus most likely that he has essential or primary hypertension.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for his hypertension. As noted above, the Veteran's service treatment records are negative for any treatment for, or diagnosis of hypertension, or signs or notations of elevated blood pressure readings, and there is no evidence that the first manifestation of his hypertension occurred within the first post-service year after the Veteran's discharge from service in September 1970, nor has the Veteran so contended.  As such, service connection on a presumptive basis is not warranted for this disability. 

With respect to direct service connection, the preponderance of evidence of record is against a finding that the Veteran's hypertension was incurred in, or related to his active service. Indeed, the Veteran has primarily contended that his hypertension is secondary to his service-connected CAD, and the first post-service record reflecting treatment for his hypertension is the March 2008 treatment report issued at Fort Worth clinic, nearly thirty-eight years after the Veteran was discharged from service.  

The Board acknowledges the Veteran's contentions that his hypertension, and symptoms relating thereto, first developed in 2002 following his CABG procedure. Although a review of the available treatment records dated during this period is absent evidence of hypertension, these records do reflect blood pressure readings of 140/90, 152/94 and 158/98.  Even if the Veteran developed, and began receiving treatment for, elevated blood pressure readings during this time, the record still reflects nearly thirty-two years between the Veteran's discharge from service, and findings of elevated blood pressure readings in 2002.

In addition, there is nothing in the record to show that the Veteran's hypertension was incurred in service, and none of his treatment providers or VA examiners have found that his current hypertension was incurred in, or otherwise related to his military service.  Indeed, in reaching his negative conclusion, the April 2016 VA examiner referenced the service treatment records which did not show any complaints or diagnosis of, or treatment for, hypertension during his military service.  The examiner also observed that the Veteran's hypertension developed thirty years after his discharge from service.  Indeed, review of the Veteran's earlier private treatment records includes a July 1996 treatment report issued from Cardiology Associates which indicates that the Veteran did not have any history of hypertension.  Based on the VA and private treatment records and the VA examination report, the weight of the evidence reflects that the Veteran's hypertension did not have its onset in service, and was not related to his military service.  

The Board reiterates that the Veteran's claim is one of secondary service connection.  Consequently, he is not asserting that hypertension is due to an in-service injury, illness or event. Turning to the issue of service connection on a secondary basis, the Board notes that the Veteran has been diagnosed with having hypertension, and he is service-connected for his CAD. The remaining question, therefore, is whether there is medical evidence of a relationship between the Veteran's hypertension and his service-connected CAD.

In this case, the Board finds that the Veteran is not entitled to service connection for hypertension  on a secondary basis because the most probative medical evidence of record, by way of the April 2011 and April 2016 VA opinions, have found that it is less likely than not that the hypertension was caused or aggravated by the service-connected CAD.  The content of the examination reports has been discussed and outlined above.  The April 2011 VA examiner noted that hypertension was usually a risk factor for a heart condition.  The April 2016 VA examiner, after reviewing the claims file, interviewing the Veteran regarding his medical history, and conducting a physical evaluation of him, diagnosed him with hypertension, and ultimately found it unlikely that his hypertension was caused or aggravated by his service-connected CAD.  In reaching this opinion, he referenced a relevant medical literature article which reflected that the majority of hypertensive patients had essential hypertension which was also referred to as primary or idiopathic hypertension, and only five to twenty percent of patients had a particular "underlying disorder" that contributed to elevation of blood pressure.  According to the examiner, based on this medical literature, coronary artery disease was not a condition that caused or aggravated hypertension, and in fact, the Veteran did not have a medical condition that was included the list of recognized secondary causes of hypertension.  Based on the medical literature article and his understanding of the medical principles as they stood, the examiner found it most likely that the Veteran had essential or primary hypertension.  The examiner also found it unlikely that the Veteran's CAD caused or aggravated his hypertension.  

The Board finds that the opinions provided by the VA examiners to be well reasoned and supported by reference to objective medical evidence.  Collectively, the medical opinions are based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, and physical examinations.  In addition, the VA medical opinions, in conjunction with one another, provided clear and detailed opinions addressing whether the Veteran's hypertension was proximately due to, or aggravated by, his service-connected CAD, and provided well-supported rationales that relied not only on the objective medical findings within the record, but also referenced relevant medical journal articles that discussed the causes underlying, and risk factors of hypertension.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  The Board also notes that a number of the Veteran's private treatment records list hypertension as a risk factor for the Veteran's cardiac disorder.  Further, and of particular significance to the Board in this matter, is the fact that no medical professional has provided any opinion indicating that the Veteran's hypertension is in any way secondary to his service-connected CAD. Thus, the competent medical evidence of record reflects that the Veteran's hypertension is not secondary to his service-connected CAD.  

The Board acknowledges the Veteran's belief that his hypertension is related to his service-connected CAD. The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiovascular medicine more particularly, and that he is merely speculating as to whether his hypertension was incurred in service and/or related to his service-connected CAD.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his CAD, as such diagnosis and relationship are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of hypertension manifesting relatively long after the period of service and whether one disorder pertaining to an organ caused or chronically worsened a disability of another (or same) organ are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions. As such, the Veteran's statements to this effect are lacking in probative value. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for hypertension, to include as secondary to a service-connected disorder, and this claim must be denied.


Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999)

      Coronary artery disease, status post CABG

The Veteran's CAD status post CABG is rated as 10 percent disabling, effective August 31, 2010, (the date that heart disease was added to the list of diseases entitled to presumptive service connection in specific circumstances), and 30 percent disabling, effective April 21, 2016 pursuant to 38 C.F.R. § 4.104  , Diagnostic Code 7005.  Under this code, a 30 percent rating is warranted if the workload greater than 5 METS but not greater than 7 METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  Also, a 60 percent rating, is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005 (2016). 

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent.  Id. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Review of the claims file reflects that a July 2002 left heart catheterization procedure revealed left main and triple-vessel coronary disease, and underwent a double aortic coronary bypass graft procedure.  He displayed good recovery following this procedure.  During a November 2002 follow-up treatment visit, it was noted that he was back to work, driving, carrying heavy 50 pound bags, and rolling 650-pound of material.  He was not having any angina chest pain, but he did have some mechanical musculoskeletal quality discomfort.  Physical examination of the chest and heart sounds was negative for any abnormalities.  There was no edema or jugular venous distention, and the twelve lead ECG was normal.  Private treatment records dated in March 2003, reflect that he underwent a nuclear myocardial perfusion scan, the results of which revealed a large area of severe fixed hypoperfusion involving the inferior wall of the left ventricle.  The results of this study also reflected inferior hypokinesis with an ejection fraction of 55 percent.  Results of the March 2003 exercise stress test reflect that the Veteran exercised for 14 minutes on a Bruce protocol, and the end point was fatigue, shortness of breath and target heart rate.  It was noted that the Veteran had an outstanding workload and an excellent double product.  The ECG did not demonstrate objective findings of ischemia.  An April 2005 treatment report issued from Fort Worth Heart reflects that the Veteran was seen for reevaluation, during which time he reported that he had been undertaking fairly vigorous physical activity.  It was noted that he had been walking on a regular basis, but recently slowed down to build a privacy fence near his house.  It was further noted that he had been doing a great deal of heavy physical activity without limitation.  The Veteran did report a rare episode of chest discomfort that persists for about one minute.  

During the March 2006 treatment visit, the Veteran underwent an exercise stress test, the results of which reflected a workload of 12.1 METs and the test was terminated due to fatigue.  The Veteran also underwent an ECG, the findings of which revealed "mild ST segment depression, which was mainly upsloping and felt not suggestive of underlying ischemia."  Review of the myocardial perfusion scan revealed "a mildly abnormal scan," which revealed "decreased uptake of the radioactive tracer seen in the distal, mid, and basilar inferior wall territory."  The calculated left ventricular ejection fraction was shown to be 59 percent, and there were normal left ventricular end-diastolic and end-systolic dimensions.  Based on these findings, the physician diagnosed the Veteran with normal left ventricular systolic function and mild perfusion defect of the inferior wall territory with only minimal reversibility seen.  Report of the April 2006 ECG did not demonstrate diagnostic ischemic changes, and his nuclear perfusion abnormality showed only some mild defect in the inferior wall.  The Veteran underwent another exercise stress test in March 2008 using a modified Bruce protocol, the results of which revealed an estimated workload of 14.8 METs.  The physician noted that the Veteran did not develop any symptoms other than fatigue during the procedure.  The resting electrocardiogram demonstrated "small inferior Q waves and did show borderline 0-5 mm ST-segment changes at peak exercise."  In addition, the left ventricular ejection fraction was calculated to be 67 percent.  Report of the December 2008 echocardiogram revealed findings of mild concentric left ventricular hypertrophy in the left ventricle and normal LVEF of greater than 60 percent.  At the February 2009 treatment visit, the 12-lead EKG revealed sinus bradycardia, but no other specific abnormalities beyond nondiagnostic inferior Q-waves.    

Results of a March 2010 stress nuclear myocardial perfusion scan revealed a resting heart rate of 57 beats per minute (bpm), a peak heart rate of 130 bpm, and peak blood pressure of 177/89 mm Hg.  Results of this test also revealed a functional capacity of 12.8 METs and global left ventricular function of 66 percent.  Hospital records dated in November 2010 reflect that the Veteran presented with an episode of chest pain, and was admitted to the telemetry floor where he underwent a set of serial cardiac tests, the results of which were negative for abnormalities.  The echocardiogram was not suggestive of any active ischemia, and he was noted to have some Q-waves in the inferior limb lead.  The Veteran was treated with standard therapy, which included aspirin, nitrates and beta blocker therapy, and signs of myocardial infarction was ultimately ruled out.  A December 2010 treatment report summarized the Veteran's medical history and noted that during his November 2010 hospital admission, he was evaluated by a cardiologist who found him clinically stable and suitable for dismissal.  It was noted that since his discharge from the hospital, he had not reported any chest pain, dyspnea, palpitations, syncope, aphasia, persis, visual loss or edema.  It was further noted that ECG results showed possible old inferior myocardial infarction and sinus bradycardia.  After conducting a physical evaluation of the Veteran, the physician determined that his cardiac status was stable, with no further angina, and his myocardial perfusion scan displayed a stable pattern.   

The Veteran was afforded a VA examination in connection to his cardiac condition in April 2011, at which time, the examiner reviewed his medical history and noted that the Veteran had been diagnosed with having ischemic heart disease in 2002, and he underwent a coronary bypass procedure that same year.  The examination was negative for any signs or indications of a heart transplant, implanted cardiac pacemaker, or implanted automatic implantable cardioverter defibrillator.  The examiner further noted that the Veteran did not have congestive heart failure.  It was noted that he had undergone a chemical heart study and stress test two years prior, the results of which revealed a pattern of mixed inferior defect, and normal left ventricular systolic function.  The results of the study showed a workload of 12.8 METS (based on the March 2010 stress test results), and ejection fraction of 66 percent.  The Veteran denied experiencing any dyspnea, fatigue, angina, dizziness or syncope, and thus exercise METS testing was not conducted.  With regard to any diagnostic testing, the examiner noted no evidence of cardiac hypertrophy or dilation, taking note of the March 2010 echocardiogram which revealed an ejection fraction of 66 percent.  With respect to whether the Veteran had any scars, the examiner noted that the veteran had a 7 inch midline scar that was three millimeters in width, and a 1 1/2 inch vertical scar just above the umbilicus that was 3 millimeters in width.  The examiner also noted that the Veteran had a 1/4 inch scar on his right abdomen, and a 3 1/4 inch scar on the left abdomen.  All these scars were described as well healed, nontender, with good texture and good adherence.  Upon further examination of the scars, the examiner observed no keloid formation, elevation or depression, breakdowns or ulcerations or signs of redness or inflammation.  The examiner further observed no evidence of edema or atrophic changes, nor any evidence of scaliness, underlying soft tissue involvement or limitation of the function of the scar.  

In his April 2013 VA Form 9, the Veteran reported to experience ongoing shortness of breath on a regular basis that becomes very severe at times, especially when he is walking or working outside in cold and hot weather.  According to the Veteran, even the simple task of carrying groceries causes him to have shortness of breath.  He is on a regular routine of heart medication and must take nitro tablets as needed for chest pain.  

Report of the July 2013 echocardiogram revealed mild mitral regurgitation, normal left ventricular function with an ejection fraction ranging between 55 to 60 percent with normal wall motion, and no significant pulmonary hypertension.  The Veteran underwent a myocardial perfusion scan the next day, which documented that pharmacologic stress testing was performed, and the results reflected that the LVEF was calculated to be 48 percent at rest and 56 percent at stress.  These findings also revealed stress induced ischemia in the inferior walls of the left ventricle.  Hospital records issued from Baylor All Saints Medical Center, and dated in August 2013, reflect that the Veteran had preoperative diagnoses of CAD status post CABG, and unstable angina despite 3 antianginal medications including ranolazine, calcium channel blocker and beta blocker.  The Veteran underwent a cardiac catheterization procedure, the findings of which revealed 80 to 90 percent stenosis proximally in the left main artery, 100 percent occlusion in the proximal left anterior descending (LAD), and approximately 70 percent stenosis in the left circumflex.  A left ventriculogram was also performed, the results of which revealed an ejection fraction of approximately 50 percent with viability in the inferior wall.  A diagnostic summary of the surgical procedure reflects that the Veteran had severe three vessel coronary disease status post bypass grafting to the circumflex territory and LAD territory.  The remainder of the operative report reflects that the Veteran had three stents placed.  During a March 2014 treatment visit at Fort Worth Heart clinic, the Veteran denied experiencing any symptoms of chest pain, syncope/near syncope or palpitations.  In addition, the Veteran did not exhibit any chest discomfort suggestive of ischemia.  However, he did report ongoing shortness of breath.  With respect to his cardiac history, the physician noted risk factors of hypertension, dyslipidemia, and former tobacco abuse.  Upon reviewing the Veteran's medical history, the physician noted that a December 2008 echocardiogram revealed mild concentric left ventricular hypertrophy, and that the July 2013 stress test findings revealed an LVEF of 48 percent at rest and 56 percent at stress.  A March 2015 clinical visit reflects that the Veteran presented with complaints of chest pain and dizziness.  It was noted that he was evaluated and ruled out for myocardial infarction.  The Veteran denied experiencing any palpitations, syncope or near syncope and review of the cardiac system was negative for chest pain, diaphoresis, orthopnea, palpitations or syncope.  Based on his discussion with, as well as his evaluation of the Veteran, the physician diagnosed the Veteran with having status-post CABG with recent admission for chest pain.  The Veteran was also diagnosed with having coronary atherosclerosis of native coronary artery

The Veteran was afforded a VA examination in connection to his service-connected heart disorder in April 2016, during which time he provided his medical history and reported the onset of CAD and subsequent CABG in July 2002.  He reported undergoing medical treatment for his heart disorder until August 2013 when he underwent a triple stent placement procedure.  Upon reviewing the Veteran's medical history, the examiner detected no evidence of myocardial infarction, congestive heart failure, cardiac arrhythmia or heart valve condition.  When asked whether the Veteran had undergone any non-surgical or surgical procedures for the treatment of a heart condition, the examiner noted that the Veteran underwent a CABG procedure in July 2002, and a percutaneous coronary intervention (triple stent placement procedure) in 2013 at Baylor All Saints Hospital.  The examiner also noted that the December 2008 echocardiogram revealed evidence of cardiac hypertrophy and cardiac dilation.  The examiner further noted that the December 2008 echocardiogram reflects that the Veteran's left ventricular ejection fraction was calculated as greater than 60 percent.  An interview-based MET test reflects that the Veteran is able to walk three to six miles at three miles per hour on a regular basis.  With respect to his activities, it was noted that the Veteran can mow the lawn with a push mower, perform weed walking for thirty minutes at a time until he gets dyspnea, fatigue and chest pain.  It was further noted that he develops symptoms sooner when carrying heavy objects.  The interview-based MET test also revealed a work load of greater than 5 METS but not greater than 7 METS, which has been found to be consistent with activities such as walking one flight of stairs, golfing, moving the lawn, and heavy yard work.  When asked whether the Veteran's CAD impacts his ability to work, the examiner marked yes, and noted that an occupation involving strenuous physical exertion is precluded due to the Veteran's CAD, while a sedentary occupation is medically feasible.  

For the period prior to July 17, 2013

As discussed above, report of the December 2008 echocardiogram revealed mild concentric left ventricular hypertrophy in the left ventricle.  The April 2016 VA examiner also noted that the December 2008 echocardiogram reflected evidence of cardiac hypertrophy and cardiac dilation.  Although additional diagnostic tests were performed during this period, and were absent evidence of cardiac hypertrophy or cardiac dilation, based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an initial disability rating no higher than 30 percent for his service-connected CAD status post CABG.  

The remaining VA and private treatment records have been reviewed and fail to demonstrate heart disease with a workload of five or less METs, or LVEF of 50 percent or lower, as required for the next highest rating.  In addition, review of the competent evidence of record has been negative for any showing or report of congestive heart failure.  As discussed above, the only METs readings from actual exercise stress tests came from the March 2006, March 2008 and March 2010 tests, which revealed METs levels of 12.1, 14.8 and 12.8, respectively.  The lowest estimated METs level was produced through the March 2006 study.  

The Board further notes that while the Veteran reported symptoms such as chest pain, chest discomfort and angina throughout the period on appeal, he denied experiencing these symptoms, as well as any symptoms of dyspnea, fatigue, angina, dizziness or syncope at the April 2011 VA examination.  Moreover, these symptoms have not been shown to be indicative of a lower METs level at any time during this period.  Similarly, at no time during the period prior to July 17, 2013, was an LVEF of 50 percent or lower been found or estimated.  The lowest LVEF recorded during this period was produced during the March 2006 study, which revealed an LVEF of 59 percent.  The left ventricular ejection fractions produced from the March 2008 and March 2010 exercise stress tests were shown to be 67 percent and 66 percent, respectively.  Also, the April 2011 VA examination report reflects that results of the echocardiogram revealed an ejection fraction of 66 percent.  Finally, at no time has congestive heart failure ever been demonstrated.  In fact, the April 2011 VA examination was negative for any evidence of congestive heart failure.

The April 2011 VA examiner did identify residual scars on the Veteran's chest as a result of his prior cardiac procedure and in the May 2011 rating decision, the RO granted service connection for surgical scars as secondary to his service-connected CAD status post CABG, and evaluated these scars as noncompensably disabling.  As such, the Board has also considered whether an initial compensable rating is warranted for the service-connected surgical scarring.  A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.).  The Veteran's scars do not meet those criteria.  As noted above, the April 2011 VA examiner observed no underlying soft tissue involvement associated with the Veteran's scars. A compensable rating under DC 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown. Scars that are unstable or painful warrant a 10 percent rating under DC 7804. A note under DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar. The Veteran's scar has not been described as unstable or painful, rendering DC 7804 inapplicable. Indeed, the April 2011 VA examiner described the scars as well healed with good texture and adherence.  The examiner observed no breakdowns, ulcerations, redness, inflammation, or scaliness associated with the scars.  Lastly, no limitation of function of affected part due to the scar has been shown. So, a rating pursuant to DC 7805 is not warranted.  As such, separate compensable ratings for the Veteran's residual scars on the chest region are not warranted for the period prior to July 17, 2013.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board recognizes the Veteran's statements attesting to his symptoms. The Board notes that lay persons can attest to observable symptomatology. In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA and private treatment records and the VA examination reports, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology when providing his assessment. Furthermore, while the Veteran is competent to report on the presence of certain symptoms, he is not competent to opine as to his specific METS level or whether left ventricular dysfunction is present at a specific ejection fraction, as confirmation of these symptoms requires precise medical testing.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 30 percent.

Resolving reasonable doubt in the Veteran's favor as to the severity of his service-connected ischemic heart disease, the Board finds that the Veteran's level of disability more closely approximates the criteria for a 30 percent rating for the period prior to July 17, 2013, and a higher disability is not warranted.  Thus, regardless of the symptoms experienced by the Veteran, his CAD has not been manifested by an episode of acute congestive heart failure in the past year, a workload of 5 METS or less, or LVEF of 30 to 50 percent, to warrant a rating in excess of 30 percent.  Thus, for the period prior to July 17, 2013, the Board finds that the Veteran's CAD warrant a disability no higher than 30 percent assigned for the appeal period.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  

On and after July 17, 2013 

As discussed above, the above-referenced July 2013 stress test results reflected that the Veteran's LVEF was calculated at 48 percent at rest.  In addition, the August 2013 operative records reflect that following the cardiac catheterization procedure, which included a left ventriculogram being performed, the results of the left ventriculogram revealed an ejection fraction of approximately 50 percent with viability in the inferior wall.  Although the April 2016 VA examiner indicated that the Veteran's LVEF was calculated as being greater than 60 percent, this was based on the December 2008 echocardiogram, and not the more recent diagnostic test findings dated in July and August 2013, which revealed LVEF findings of 48 percent and approximately 50 percent, respectively.  The Board acknowledges that the April 2016 interview-based METs test results reflected that the Veteran's METs level was greater than 5 METs but not greater than 7 METs.  However, in light of the fact that the Veteran's most recent LVEF has been calculated as 48 percent (see July 2013 stress test report), based on these medical findings and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an initial disability rating no greater than 60 percent for his service-connected heart disorder for the period from July 17, 2013.  

However, the Board finds that a rating in excess of 60 percent is not warranted for the Veteran's CAD status post CABG at any point during this particular period.  In this regard, the remaining VA and private treatment records, as well as the VA examination report, have been reviewed and fail to demonstrate heart disease manifested by chronic congestive heart failure, or a workload of three METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent, as required for the next highest rating.  The only METs reading available during this period came from the interview-based METS test conducted at the April 2016 VA examination, which revealed a METs level greater than 5 METs and less than 7 METs.  The remainder of the medical evidence does not show that the Veteran's coronary artery disease has been manifested by a workload of 3 METS or less, nor does the medical evidence reflect evidence of chronic congestive heart failure, or left ventricular dysfunction with an ejection fraction less than 30 percent.  At best, the evidence shows that the Veteran has achieved a workload no less than 7 METs during the stress tests, and that his LVEF has been calculated as 48 percent and no less, which is consistent with no higher than a 60 percent rating under Diagnostic Code 7005.  

The April 2016 VA examiner did identify residual scars on the Veteran's chest and right thigh as a result of his prior cardiac procedures. As such, the Board has also considered whether separate ratings are available for any residual scarring.  During this examination, the examiner observed one scar on in the midsternum region that was 18 centimeters (cm) in length and 0.3 cm in width.  The examiner also identified two scars on the Veteran's right thigh region, both of which measured 2.5 cm by 0.3 cm.  According to the examiner, these scars were not painful or unstable with frequent loss of covering of skin over the scar. The examiner also noted that the total area of the scars was not equal to or greater than 39 square centimeters or located on the head, face, or neck.  

A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.).  The Veteran's scars do not meet those criteria. A compensable rating under DC 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable or painful warrant a 10 percent rating under DC 7804.  A note under DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been described as unstable or painful, rendering DC 7804 inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to DC 7805 is not warranted.  As such, separate compensable ratings for the Veteran's residual scars on the midsternum and right thigh are not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board recognizes the Veteran's statements attesting to his symptoms. These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, the objective medical evidence, including the VA and private treatment records and the VA examination report, include the information necessary to rate the Veteran's disability in accordance with the rating criteria and the VA examiner considered the Veteran's reported symptomatology when providing his assessment.  As discussed above, while the Veteran is competent to report on the presence of certain symptoms, he is not competent to opine as to his specific METS level or whether left ventricular dysfunction is present at a specific ejection fraction, as confirmation of these symptoms requires precise medical testing.  Thus, when considering the overall evidence of record, including the Veteran's statements, the Veteran's disability does not warrant a disability rating in excess of 60 percent for the period from July 17, 2013. 

In light of the aforementioned evidence and with the application of the benefit of the doubt in the Veteran's favor, the Board finds that for the period on and after July 17, 2013, the Veteran's disability more closely approximates the criteria for a 60 percent rating for this appeal period under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7005.  However, the criteria for a rating in excess of 60 percent scheduler evaluation are not met as the Veteran's service-connected ischemic heart disease is not manifested by chronic congestive heart failure, a workload of 3 METs or less, or an LVEF of less than 30 percent.  Thus, while the criteria for a 60 percent evaluation have been met throughout the appeal period and the appeal is granted to this extent, the criteria for a total schedular evaluation for ischemic heart disease are not met.  In essence, the preponderance of the evidence is against an initial evaluation in excess of 60 percent for ischemic heart disease for the period from July 17, 2013.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107 (b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 60 percent.

Prostate Cancer Residuals

A historical overview of the claim reflects that pursuant to 38 C.F.R. §4.115b, Diagnostic Code 7528, in the May 2011 rating decision, the RO initially granted service connection for the Veteran's prostate cancer and assigned a 100 percent disability rating effective, effective October 25, 2010.  According to DC 7528, an evaluation of 100 percent is assigned during active malignancy or antineoplastic therapy.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon the VA examination or any subsequent examination shall be subject to the provisions of §3.105(e), and if there is no local reoccurrence or metastasis, the veteran should be rated on residuals as voiding dysfunction or renal dysfunction.  In the same rating decision, the RO also reduced the disability rating for the Veteran's service-connected prostate cancer to 40 percent, effective from May 1, 2011.   

The Board notes that a rating reduction is governed by 38 C.F.R. § 3.105(e) and the regulation contains its own notice and due process requirements before a rating reduction can be implemented.  When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with the provisions rather than the notice and duty provisions in the VCAA. Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  Here, however, as explained more fully below, the provisions of 38 C.F.R. § 3.105(e) do not apply because there was no rating reduction.

Where the reduction in a rating is considered warranted and the lower evaluation would result in a reduction of compensation payments currently being made, a rating proposing the reduction will be prepared and the Veteran notified of the proposed rating reduction. 38 C.F.R. § 3.105(e).

In the case of a staged rating involving the simultaneous assignment in a rating decision of higher and lower evaluations for a disability, there is no reduction of a rating unless the rating action assigns a disability evaluation which is below that level previously in existence.   See Singleton v. Shinseki, 23 Vet. App. 376 (2010), Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Likewise, where a Diagnostic Code requires assignment of a 100 percent rating for a definite period of time, followed by the requirement that the disability thereafter be rated based on residuals, the assignment of a lower disability rating based on the residuals does not constitute a rating reduction.  See Rossiello v. Principi, 3 Vet. App. 430 (1992).  

In so finding, the Board notes that in Tatum v. Shinseki, the Court held that, if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105 (e) was not required.  24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105 (e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA held that the provisions of 38 C.F.R. § 3.105 (e) do not apply where there is no reduction in the amount of compensation payable.  In the Tatum case, a single rating decision on appeal assigned staged 100 percent and 10 percent ratings for prostate cancer residuals under Diagnostic Code 7528, such that there never was any reduction in compensation payments, as no compensation was being paid prior to the rating decision at issue.

In May 2011 rating decision, the RO assigned initial staged ratings, following the initial grant of service connection.  The record reflects that the Veteran underwent a robotic-assisted laparoscopic prostatectomy (RALP) in October 2010, and applied for benefits this same month.  In accordance with the rating criteria under 38 C.F.R. § 4.115a, Diagnostic Criteria 7528, a 100 percent rating for prostate cancer is assigned following cessation of surgery and at the expiration of six months a VA examination is mandatory in order to rate the disability on residuals as voiding dysfunction or renal dysfunction, unless there is evidence of local recurrence or metastasis of the cancer.  The medical evidence of record reflected follow-up treatment and monitoring of his prostate cancer residuals post-surgery, and it was noted that he did not receive chemotherapy, radiation therapy or hormonal therapy for treatment of his prostate cancer.  As the records also did not reflect recurrence or metastasis of the cancer, the RO further assigned a 40 percent rating from May 1, 2011, six months after the prostate surgery based on the Veteran's residuals. 

Although the plain language of Diagnostic Code 7528 states that the provisions of 38 C.F.R. § 3.105(e) apply to any rating reduction issued after the six month period of a 100 percent rating, the rating decision in May 2011 adjudicated the initial grant of service connection and the assignment of the subsequent initial staged ratings from 100 percent to 40 percent, which does not qualify as a rating reduction under 38 C.F.R. § 3.105(e) and Singleton and Rossiello.  In other words, this is an initial staged rating case, not a rating reduction under 38 C.F.R. § 3.105(e).

Ratings of the genitourinary system-dysfunctions are governed by 38 C.F.R. §4.115a.  A 30 percent rating is warranted (the highest evaluation allowable) for obstructed voiding resulting in urinary retention requiring intermittent or continuous catheterization.  A 40 percent rating is warranted (the highest evaluation allowable) for urinary frequency with a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day. 

In the present appeal, the Veteran contends that he is entitled to an initial rating in excess of 40 percent for the period from May 1, 2011.  In considering the evidence of record under the laws and regulations as set forth above, the Board finds that an initial increased evaluation for the Veteran's residuals of prostate cancer has not been established for the period from May 1, 2011.

The Veteran is currently receiving the maximum disability rating for urinary frequency and obstructed voiding.  Voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day has not been shown.  In this regard, the Veteran's treatment records reflect that he underwent the RALP in October 2010, and follow up treatment records dated that same month and in November 2010 reflect that he continued to experience stress urinary incontinence which he initially controlled through a Cunningham clamp and protection pads.  

At the April 2011 VA genitourinary examination, the VA examiner reviewed the Veteran's medical history and noted that his prostate cancer was diagnosed in 2010, and following the RALP he underwent in October 2010, he did not receive any radiation therapy or chemotherapy.  In addition, the surgical pathology report did not reflect evidence of metastasis.  The Veteran denied experiencing urinary frequency or hesitancy, as well as any symptoms of dysuria.  He did report stress incontinency with coughing, sneezing, laughing or lifting, and occasional leakage watching television.  The Veteran further stated that he wears two pads per day and none at night.  During this examination, the Veteran also indicated that he had undergone urinary tract surgery and that he had experienced nephrolithiasis.  

Treatment records issued from Texas Urology, and dated from 2012 to 2017, reflect that the Veteran received follow-up treatment and care for his prostate cancer residuals following his prostatectomy.  These records also showed that his prostate-specific antigen (PSA) blood tests had been low since his prostate cancer treatment was started.  During a July 2013 treatment visit, the Veteran reported problems with urinary incontinence that required him to wear one to two pads per day.  Treatment records dated in March and October 2014 reflect the Veteran's complaints of stress incontinence.  He stated that his urine leaks whenever he coughs, laughs, sneezes or bears down.  He does not have problems getting to the bathroom in time after he has the urge to urinate.  He reported to wear one to two protective pads during the March 2014 treatment visit, and two to three pads per day at the October 2014 treatment visit.  During a July 2015 office visit at the Texas Center for Urology, the Veteran reported to experience urinary incontinence, and added that he goes through one to two pads per day.  Report of the January 2016 treatment visit reflects the Veteran's complaints of ongoing stress incontinence.  According to the Veteran, he leaks urine when he coughs, laughs, sneezes or bears down.  He denied any problems getting to the bathroom in time when he has the urge to urinate.  It was also noted that he wears one to two protective pads per day.  The February 2016 treatment visit documents his ongoing complaints of urinary incontinence and the fact that he wears one to pads per day.  The Veteran also reported to experience an abnormal sensation when needing to urinate, and pain and a burning sensation when he urinates.  He indicated that he has to "strain" or "bear down" to start his urinary stream.  

The Veteran was afforded a more recent VA examination in connection to his prostate cancer residuals in April 2016, during which time he provided his medical history and stated that he developed stress incontinence as a result of the October 2010 RALP he underwent.  It was noted that the Veteran's prostate cancer was in remission, but he did experience voiding dysfunction as a residual of the prostatectomy.  It was also noted that the voiding dysfunction caused urinary leakage that required absorbent material that had to be changed two to four times per day.  When asked whether the Veteran's voiding dysfunction required the use of an appliance or caused urinary frequency or signs/symptoms of obstructed voiding, the examiner marked that it did not.  The examiner further noted that the Veteran did not experience renal dysfunction as a residual of his prostate cancer.  When asked whether the Veteran had any scars related to his prostate cancer, to include the prostatectomy he underwent, the examiner marked that he did and described a scar on the supraumbilical region that was 4 cm in length and 0.3 cm in width.  The examiner also observed a scar on the right lower quadrant that measured 5 cm by 1 cm, and a scar on the left lower quadrant that measured 3 cm by 0.5 cm.  According to the examiner, there was also an easily reducible incision hernia associated with the supraumbilical and left lower quadrant scars.  

Subsequent treatment records dated after the April 2016 VA examination reflect that the Veteran received continuing care and treatment for his genitourinary symptoms.  A private treatment report dated in November 2016 documented the fact that the Veteran used one to two pads per day to help manage his urinary incontinence.  A February 2017 treatment report also reflected the Veteran's ongoing complaints of urinary incontinence, and the fact that he wore one to two pads per day to manage these symptoms.  

In reviewing the medical evidence, the Board finds that voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day for the period from May 1, 2011 has not been shown.  The Veteran consistent reported the use of absorbent material, which at most, he had to change three times day during his VA and private treatment visits and during the VA examinations.  During this time period, the need for changing absorbent material more than four times a day was not shown.  Although the Veteran reported to use a Cunningham clamp following his prostatectomy, this was only for the first couple months after his prostatectomy, and not for the period on and after May 1, 2011.  In addition, there was no evidence of renal dysfunction.  As such, the criteria for an initial rating in excess of 40 percent for the period from May 1, 2011 has not been met.  38 C.F.R. §§ 4.7, 4.115a, 4.115b Diagnostic Code 7528.

The rating criteria do not provider for disability ratings higher than 30 percent for urinary obstruction and higher than 40 percent for urinary frequency.  As such, a disability rating higher than 40 percent for residuals of prostate cancer during this time period is not shown.

In addition, based on the evidentiary findings, separate compensable ratings for the Veteran's residual scars due to the prostatectomy are not warranted for the period from May 1, 2011.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  In this regard, the Veteran's scars were neither deep nor nonlinear, and they did not exceed 6 sq. inches (39 sq. cm.), or cover an area of 144 square inches (929 sq. cm).  As noted above, during the April 2011 VA examination, the examiner described the scars as well-healed, nontender with good texture and adherence, and absent any signs of elevation or depression.  The examiner also observed no underlying soft tissue involvement when describing the scars.  As such, the Veteran's scars do not meet the criteria under Diagnostic Codes 7801-7802.  In addition, the Veteran's scars have not been described as unstable or painful, rendering DC 7804 inapplicable.  Indeed, the April 2011 VA examiner observed no breakdowns or ulcerations in the scars, and the April 2016 VA examiner noted that the Veteran's scars were neither painful nor unstable.  Lastly, no limitation of function of affected part due to the scar has been shown. So, a rating pursuant to DC 7805 is not warranted.  As such, separate compensable ratings for the Veteran's residual scars associated with his prostate cancer residuals are not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.


Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations in this case are not inadequate. An evaluation in excess of the assigned rating is provided for certain manifestations of the service-connected CAD and prostate cancer residuals, but the evidence reflects that those manifestations are not present in this case. As noted above, the Veteran primarily complains that his CAD is manifested by chest pain, shortness of breath, fatigue and angina.  The record reflects that for the period prior to July 17, 201, his CAD has shown signs of cardiac hypertrophy on echocardiogram, and for the period from July 17, 2013, his LVEF was calculated as no worse than 48 percent.  With respect to his prostate cancer residuals, the Veteran primarily complains of urinary incontinence and urinary frequency, and throughout his appeal, he reported that he has to change his pad one, two, and at most, three times a day.  He also reported to experience pain and burning when urinating.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria provided for these disabilities. 

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 


Entitlement to an Extraschedular Ratings for Erectile dysfunction

As discussed in the Introduction above, in the February 2016 decision, the Board denied the claim for an initial compensable rating for erectile dysfunction.  The Veteran appealed the portion of the decision which determined that referral of the erectile dysfunction claim to the Director of Compensation Service for extraschedular consideration was not warranted, and in the January 2017 Order, the Court granted a Joint Motion of the Parties, and determined that in light of the fact that the Board remanded the Veteran's claim for a higher initial rating for his prostate cancer residuals for a more recent examination to determine the current nature and severity of all manifestations associated with this disorder, the Board's decision not to refer the erectile dysfunction claim for extraschedular consideration was premature.  The Court thereafter vacated this portion of the decision, and remanded this matter to the Board for development consistent with the terms of the Joint Motion.  

Under Diagnostic Code 7522, a 20 percent rating is assigned when there is evidence of deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2016).  A footnote to Diagnostic Code 7522 also indicates the disability is to be reviewed for entitlement to special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350 (a), however; in the instant case the Veteran has already received SMC under this provision since October 25, 2010.  The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522 - (1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  The condition is not compensable in the absence of penile deformity. See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 3, Block b.  A separate compensable rating is also warranted if there is removal of the glans, or removal of half or more of the penis itself.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7520-7521.  

As discussed above, the Veteran underwent a prostatectomy in October 2010.  He contends that he developed erectile dysfunction as a result of this procedure and his current prostate cancer residuals.  During an April 2011 follow-up treatment visit, the Veteran reported difficulty achieving firm erections, but added that he does experience engorgement.  At the April 2011 VA examination, the Veteran reported a history of erectile dysfunction that started after his prostatectomy.  He stated that he was not receiving any medication for this disorder, and his last erection was before his surgery in October 2010.  

Report of the July 2013 treatment visit at Texas Center for Urology, reflects that the Veteran denied experiencing any problems with erections.  Treatment records issued from this same clinic, and dated in March 2015, January 2016 and February 2016, reflect the Veteran's ongoing complaints of difficulty achieving and maintaining an erection.  The Veteran stated that he has tried Viagra and Cialis but neither medication was effective.  The Veteran also reported to experience a decreased testosterone level, and stated that his symptoms had worsened over the last year.  According to the Veteran, he becomes fatigued easily, and his sex drive had also decreased.  

Pursuant to the February 2016 remand, the Veteran was afforded a more recent VA examination in connection to his prostate cancer residuals in April 2016.  During the examination, the examiner determined that the Veteran's erectile dysfunction was attributed to residuals of treatment for his prostate cancer diagnosis.  The examiner noted that the Veteran is not able to achieve an erection sufficient for penetration and ejaculation without medication.  It was further noted that the Veteran did not use medication for his erectile dysfunction.  When asked whether the Veteran had any other pertinent physical findings, complications, conditions, signs or symptoms related to his erectile dysfunction, the examiner marked that he did not.  When asked whether the Veteran's prostate cancer (and residuals attributed to this disorder) impacted his ability to work, the examiner indicated that it did not.  

The Veteran's updated records from Texas Center for Urology have also been retrieved and associated with the claims file.  These records also reflect his complaints of ongoing difficulty achieving and maintaining an erection as a result of his erectile dysfunction.  The Veteran also reiterated that his prescribed medication, Viagra and Cialis, did not work, and complained of a decreased testosterone level and sex drive.   

As the evidence of record does not show that the Veteran has a penile deformity, he is not entitled to a compensable rating under diagnostic Code 7522.  While the Veteran has complained of continuing difficulties achieving and maintaining an erection, he has never reported, and the medical records do not demonstrate, a penile deformity.  The medical records also do not show that he suffers from removal of the glans, or removal of half or more of the penis.  Indeed, the Veteran's erectile dysfunction is attributed to his October 2010 prostatectomy, rather than as a result of any deformity.  While the Board notes the Veteran needs to demonstrate penile deformity to receive a 20 percent rating under the Diagnostic Code 7522, he in fact already receiving SMC for loss of use of a creative organ due to his impotence under 38 U.S.C.A. § 1114 (k).

As noted in the December 2016 Joint Motion, the Parties did not challenge the part of the Board's decision that denied entitlement to an initial compensable rating for erectile dysfunction. 

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321 (b)(1) (2016).

In this case, the Board finds that the scheduler evaluation assigned for this disorder is not inadequate, and thus does not require referral of the claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  As noted above, in determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116.  

In this case, the Board finds that the Veteran's disability picture is not unusual or exceptional in nature as to render the disability rating assigned herein inadequate.  The Veteran's erectile dysfunction is manifested by loss of use of a creative organ and is evaluated as a genitourinary disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. At 115; see also 38 C.F.R. § 4.115b, Diagnostic Codes 7520, 7521, 7522.  Ratings in excess of the noncompensable evaluation assigned are provided for certain manifestations of this disability.  Specifically, a separate compensable rating for erectile dysfunction is warranted if the medical evidence demonstrates that the claimant suffers from deformity of the penis, removal of the glans, or removal of half or more of the penis itself.  Based on the medical evidence of record, to include the April 2016 VA examination report, the updated VA treatment records, and pertinent treatment records generated at Texas Center for Urology, as well as all the other private medical facilities the Veteran has received treatment at, those symptoms are not present throughout the pendency of the appeal.  The Veteran has predominantly complained of difficulty achieving and maintaining an erection, and of a decreasing testosterone level and sex drive.  The Board sympathizes with the Veteran's claim but finds that while the diagnostic criteria does not offer an avenue to award a compensable rating for his erectile dysfunction based on loss of erectile power alone, his symptoms are contemplated in the noncompensable rating assigned and the Veteran is already in receipt of SMC for loss of use of a creative organ due to his impotence.  As such, the Board finds that the diagnostic criteria adequately describes the severity and symptomatology of the Veteran's erectile dysfunction throughout the pendency of the appeal, and his erectile dysfunction, and symptoms associated with said disorder, do not demonstrate an exceptional or unusual disability picture.  As such, the first element under Thun has not been met.  

In addition, the Veteran's erectile dysfunction has not resulted in marked interference with employment or frequent periods of hospitalization or any other factor of like kind.  Although the subject of the Veteran's employability will be discussed in the decision below, the record reflects that while his prostate cancer residuals, in the form of frequent urination and voiding dysfunction, have effected his employability, it does not show that he experiences difficulty performing his occupational duties as a result of his erectile dysfunction.  Indeed, in his March 2017 affidavit, the Veteran addressed how his erectile dysfunction interfered with his personal life, but did not indicate that this disorder interfered with, or had a negative impact on, his employment and his ability to perform his occupational duties.  Also, while the Veteran was hospitalized when he underwent his CABG procedure in 2002, his October 2010 prostatectomy, and several cardiac catheterization procedures in recent years, these were due to his coronary artery disease and prostate cancer.  While the medical records reflect ongoing treatment for his prostate cancer residuals, they do not document any hospitalizations for his prostate cancer residuals, to include his erectile dysfunction.  As such, the Board finds that the Veteran's disability picture is contemplated by the rating schedule, and does not exhibit factors such as marked interference with employment, frequent periods of hospitalization, or any other factor of like kind.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  The Veteran's symptoms of shortness-of-breath, fatigue, and chest pain have been attributed to his CAD, and his urinary frequency, dysuria, and voiding dysfunction have been attributed to his prostate cancer residuals.  The Veteran's difficulty obtaining and maintaining an erection has been attributed to his service-connected erectile dysfunction, which has been assigned a noncompensable rating under 38 C.F.R. § 4.115b, which contemplates loss of erectile power and awards SMC for loss of use of a creative organ.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges the Veteran's contention that the medication he has taken to treat his erectile dysfunction has not been effective, and he has to be careful when taking the medication to ensure that it does not negatively affect his coronary artery disease.  Private treatment records reflect that the Veteran has tried Viagra and Cialis, and has reported that neither of these medications have worked.  The Board acknowledges that the Veteran's erectile dysfunction medication may have a negative effect on his heart condition.   

The Board again reiterates that the symptoms reported by the Veteran, to include his difficulty achieving and maintaining an erection and his loss of testosterone, have already been attributed to his service-connected erectile dysfunction, and have already been contemplated in the noncompensable rating assigned, and the award of SMC for the loss of use of a creative organ.  Whether his other service connected disability or disabilities preclude him from using medication to achieve erections is not a factor like marked interference with employment or frequent hospitalization.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  


TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16 (a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (a). 

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16 (a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16 (b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R.§§ 3.341 (a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R § 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In a VA Form 21-8940 dated in March 2017, the Veteran filed a claim for a TDIU.  In this application, he indicated that he could no longer maintain substantially gainful employment as a result of his service-connected CAD and prostate cancer residuals.  In the employment history section, the Veteran indicated that he worked as a chemical blender/truck driver for Cite Corporation from 1991 to January 2012.  In the education history section, the Veteran indicated that he completed high school and two years of college.  

In an adjoining affidavit, the Veteran explained what his duties at this position entailed, and explained that he was responsible for blending chemical and pouring them into 55 gallon barrels.  According to the Veteran, the bags of chemicals weighed anywhere from 50 to 100 pounds, and he often had to lift and move the different bags many times throughout the day depending on which chemicals were required for each order.  He was also responsible for loading the barrels onto the delivery truck, and a filled barrel weighed anywhere from 400 to 700 pounds, so in order to move them around, he had to use a two wheeled dolly to transfer them from the mixing station to the truck.  The Veteran explained that upon delivering the bags to the customer, he would go through the same process in removing the barrels from the truck.  According to the Veteran, over the years, his service-connected disabilities continued to worsen and began interfering with his ability to perform his occupational duties.  Specifically, his heart condition began to interfere with his ability to wheel and push the barrels when delivering them.  He noted undergoing a double bypass procedure in 2002, and missing four months from work during his recovery process.  Since he was the only employee responsible for blending the chemicals, during his medical leave, his employer had to hire a replacement to perform these duties.  Rather than return to his old job full-time, his employer kept the Veteran's replacement and, instead, assigned him to office administrative-type duties for most of his shifts.  According to the Veteran, these shifts consisted of limited computer and filing duties and the rest of his time was spent making deliveries.  With respect to his prostate cancer residuals, the Veteran stated that following his 2010 prostatectomy, his urinary urgency progressed to near urinary incontinence, so in addition to requiring frequent bathroom breaks, he also had to use Depends pads to deal with the leakage.  According to the Veteran, whenever he needed to use the bathroom, he would drop everything he was doing and run to the nearest lavatory, and he would change his Depend pads at least two or three times per day.  

The Veteran went on to describe how his service-connected disabilities have continued to negatively impact his ability to function.  As a result of his heart condition, he is only able to engage in physical activity for about five to ten minutes before needing to sit down and rest.  He also reported to get very short of breath after simple activities such as carrying groceries.  The Veteran indicated that he is only able to walk for about twenty to thirty minutes and climb two to three flights of stairs before becoming winded and needing to rest.  He noted that he had been hospitalized a few times in 2016 due to chest pain and for treatment of his heart condition.  With respect to his prostate cancer residuals, the Veteran stated that he still has to use Depends pads to deal with leakage throughout the day, and he has to change these pads at least two to three times per day.  The frequency with which he uses the bathroom has increased to at least four to five times per day, and he usually brings an extra set of clothes with him wherever he goes just in case.  He is always concerned about having an accident.  The Veteran also discussed how his service-connected erectile dysfunction has affected his personal life, and noted that he has to be careful that medications for this disorder do not negatively affect his heart condition.  The Veteran stated that he retired from his job in January 2012 due to his service-connected disabilities, and he has not worked in any capacity since this time.  

The Veteran is currently service-connected for his CAD status post CABG, which has been evaluated as 60 percent disabling herein; prostate cancer residuals, which is evaluated as 40 percent disabling; and surgical scars associated with CAD, as well as erectile dysfunction associated with prostate cancer - both of which have been evaluated as noncompensably disabling.  The Veteran meets the percentage requirements for a total disability evaluation under 38 C.F.R. § 4.16 (a), based solely on the service-connected CAD.  Moreover, service connection was established for CAD and for prostate cancer based on exposure to herbicide agents during active service.  Therefore, for the purposes of meeting the § 4.16(a) percentages, the disabilities arise out of a common etiology and must be considered one disability.  He thus meets the scheduler criteria since prior to when he stopped working.  

At the April 2011 VA examination, the VA examiner determined that the Veteran's prostate cancer residuals did not have an effect on the Veteran's occupation and daily activities.  The examiner did not address the effect of his CAD on his ability to work.  

At the April 2016 VA examination in connection to the Veteran's CAD status post CABG, when asked whether the Veteran's heart condition impacts his ability to work, the VA examiner responded that it did, and explained that an occupation involving strenuous physical exertion is precluded due to the Veteran's CAD.  He (the examiner) did note that a sedentary occupation was medically feasible.  At the April 2016 VA examination in connection to the Veteran's prostate cancer residuals, the VA examiner determined that his (the Veteran's) prostate cancer and residuals attributed to this disorder, did not impact his ability to work.  

In the April 2017 response to the Request for Employment Information in connection with the Veteran's Claim for Disability Benefits, the Veteran's previous employer (Cite Corporation) confirmed that the Veteran's job responsibilities included making deliveries and administrative-type duties.  It was also noted that the Veteran worked at this job from August 1992 to January 2012, and he retired by choice.

The Veteran's attorney referred the Veteran's claims file to a vocational expert to provide an opinion as to whether the Veteran was capable of obtaining and maintaining substantially gainful employment as a result of his service-connected disabilities.  In a June 2017 opinion, the vocational expert, T.T., determined that the Veteran's service-connected impairments prevented him from pursuing and securing/maintaining employment.  In reaching this opinion, T.T. relied on a detailed review of the claims file, as well as a telephone interview with the Veteran, during which time, the Veteran recounted his employment history at Cite Corporation, and the job responsibilities associated with this position.   In providing a summary of her conversation, T.T. wrote that the Veteran stated that he worked as a chemical blender operator and delivery driver at Cite Corporation from 1991 to 2002, and this job involved lifting 50-100 pound bags of chemicals to pour into a blending machine, and then pouring the blended material into barrels.  According to T.T., his job responsibilities also involved loading the filled barrels onto his delivery truck with a dolly, which required manual manipulation of 400-700 pounds of weight.  Upon delivering the product to their customers, the Veteran would then have to manually unload the barrels and transfer them inside the delivery destination.  T.T. further wrote that after undergoing his CABG procedure in 2002, the Veteran was on medical leave for several months, and during this time, his employer hired a replacement worker for the blender operator position due to the Veteran's post-surgical medical symptoms, to include fatigue and shortness-of breath with frequent lifting.  T.T. noted that according to the Veteran, in 2004, his employer provided a permanent lighter duty composite position to the Veteran as that of an office clerk/helper and deliver driver.  These job duties did not involve as much lifting and manipulation of weight, and the number of daily deliveries was decreased to three days per work.  T.T. noted that with respect to his office clerk position, the Veteran filed and "input lading information into a computer and then printed the forms."  According to T.T., the Veteran described himself as a "hunt and pecker" when it came to typing, which essentially means that he used his index finger to type given that he did not possess competitive keyboarding skills.  

Upon further recounting her conversation with the Veteran, T.T. noted that following his October 2010 prostatectomy, the Veteran reportedly experienced daily stress incontinence, for which he was allowed four to five additional breaks every day to change his pads and/or clothes.  He asserted that this condition was mainly an issue when it came to delivery driving due to the lifting/manipulation of weight involved during the deliveries.  According to the Veteran, he experienced symptoms of incontinence every day, as well as fatigue and shortness of breath on days he was required to deliver products to accounts.  He approximated that symptoms attributed to his cardiac symptoms occurred approximately three days a week or twelve days a month, and symptoms attributed to his prostate cancer residuals occurred every day, and were more prevalent when making deliveries.  

Utilizing the Dictionary of Occupational Titles (DOT) codes in forming the Veteran's work history, T.T. categorized the blender machine operator position as heavy in strength level, semi-skilled when it came to Specific Vocational Preparation (SVP) level.  T.T. also categorized the delivery driver position as medium when it came to strength level, and semi-skilled when it came to SVP level.  With respect to the office clerk position, which the Veteran held from 2002 until his retirement, this job was categorized as light in strength level and semi-skilled in SVP level.  T.T. reviewed the Veteran's medical history and providing a recitation of his medical records which focused on the Veteran's complaints of, and treatment provided for, symptoms associated with his service-connected CAD and prostate cancer residuals.  T.T. also took note of the April 2016 VA medical opinion wherein the examiner determined that the Veteran was limited in physical exertion due to his CAD but sedentary employment was feasible.  In addition, T.T. took note of the March 2017 Application for a TDIU, as well as the Veteran's affidavit in support of this claim.  

Based on her review of the claims file as a whole, her discussion with the Veteran, and her expertise in the area of vocational rehabilitation, T.T. determined that the Veteran is at least as likely as not precluded from securing and following a substantially gainful occupation that exists in his local, or the national, economy due to his service-connected disabilities.  According to T.T., the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation since at least 2012 when he last worked, and likely as far back as 2010, after he was diagnosed with prostate cancer.  T.T. acknowledged that the Veteran's employer allowed him to take frequent breaks in order to change his depends pads due to leakage, and noted that the Veteran's symptoms of frequent fatigue contributed to these frequent breaks.  Based on her opinion, the amount of breaks the Veteran took between 2010 until 2012 "would be considered unreasonable in most competitive occupations, as they would result in him being off task resulting in reduced productivity."   She noted that from 2010 to 2012 when the Veteran stopped working, he was allowed frequent breaks to manage his service-connected disabilities beyond that which is normally tolerated in substantially gainful competitive employment.  T.T. further explained that the reduced reliability and productivity resulting from the Veteran's inability to remain on tasks without taking additional breaks due to fatigue from his heart condition, or to use the bathroom due to his prostate condition "would impact his ability to complete work requirements in a timely and acceptable manner."  According to T.T. based on her expertise, and experience providing vocational services/job placement for over twenty-six years, "[a]bsent the ability to attend work consistently, and complete work activity/productivity equivalent to that of other employees...[the Veteran] was, and remains, unemployable. . . ."  

T.T. further explained that in light of the Veteran's limitations, he did not possess transferable skills that would deem him employable even at the sedentary level.  In addressing the April 2016 opinion which found that sedentary employment was medically feasible, T.T. expressed her disagreement with this opinion, and reasoned that sedentary jobs required "consistent attendance" and a generally accepted break schedule, which consists of a ten to fifteen minute break in the morning and afternoon, and a half hour to one hour lunch break.  According to T.T., "absent the ability to attend work consistently, and complete work activity/productivity equivalent to that of other employees, the [V]eteran would be unemployable."  She reiterated that the Veteran's service-connected disabilities preclude him from meeting the required level of reliability and productivity, which is expected in all competitive employment regardless of the physical demands of the job.  According to T.T., the Veteran's "frequent need for breaks and proximity to a bathroom would be beyond what is normally tolerated in competitive jobs" and "[h]is coronary artery disease would interfere with even low levels of physical exertion, and causes fatigue that impacts concentration."  

T.T. explained that her opinions were based on her understanding of the Veteran's limitations, work history and educational level, and despite the opinions provided by other treating or examining health care professionals who may indicate that the Veteran is capable of work regardless of the limitations attributed to his service-connected disabilities.  In making this assertion, T.T. noted that while clinicians are qualified to determine physical limitations resulting from certain disabilities, they have no expertise in transferring these restrictions to other occupations, and opining the degree to which the limitations would be precluded or included in specific work environments.  She (T.T) stated that she had the requisite knowledge and experience to comment and provide an opinion on these issues as evidenced by her educational history and certifications, the details of which she provided at the end of her opinion.  

The Veteran's more recent VA treatment records reflect that he was seen on a frequent basis for complaints of chest pain and angina.  During the February 2017 VA outpatient visit, it was noted that the Veteran had been to the BASH in January where he underwent an atrial fibrillation cardioversion procedure.  It was further noted that a recent cardiac catheterization showed that the Veteran had stents times five.  It was noted that the Veteran would soon start undergoing cardiac rehabilitative therapy.  

In the July 2017 Brief submitted in support of the Veteran's appeal, the Veteran's attorney noted excerpts from the DOT, which defined sedentary work as that involving "sitting most of the time, but may involve walking or standing" for close to one-third of an eight hour work day.  

After a review of the evidence of record, the Board finds, resolving reasonable doubt as mandated by law  (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected CAD and prostate cancer residuals prevents him from securing and following a substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki¸733 F.3d 1350 (Fed. Cir. 2013).

In light of the treatment records and medical opinions provided, the Board finds that, considering the record as a whole, the Veteran's claim for a TDIU should be granted.  Of particular importance to the Board in this matter, are the Veteran's assertions, the June 2017 opinion issued by T.T., and the April 2016 VA examination report, which addresses the severity of the symptoms associated with the Veteran's CAD, and the impact this disorder would have on his ability to obtain employment that involves manual labor and/or physical exertion.  In light of the more recent VA treatment records reflecting the Veteran's progressive heart symptoms, the Board notes that his CAD is the predominant disability that would effect the Veteran's ability to obtain and maintain substantially gainful employment.  The Board acknowledges that part of the April 2016 VA medical opinion indicates that sedentary employment was medically feasible for the Veteran.  However, in the June 2017 opinion, T.T. disagreed with this opinion and explained that although sedentary jobs do not require manual/physical labor, they usually allow for ten to fifteen minute breaks in the morning and afternoon, and a half hour to one hour lunch break.  

According to T.T., the Veteran's prostate cancer residuals, and symptoms associated thereto, to include his frequent need for bathroom breaks and being within close proximity to a bathroom, were beyond that which is normally tolerated in competitive work environments, and the fatigue and shortness of breath attributed to his heart disorder, interfered with even the lowest level of physical exertion and impacted his concentration.  Based on her understanding of the Veteran's claims file, as well as the physical limitations experienced by the Veteran, T.T. determined that the Veteran's disabilities precluded him from meeting the required level of reliability and productivity expected in all competitive employment regardless of the physical demand level.  She also noted that while clinicians were qualified in determining the physical limitations resulting from conditions/disabilities, they did not have an understanding when it came to transferring these restrictions to occupations, and determining the level to which the limitations would be precluded or included in specific work environments.  The Board also notes that T.T. is qualified in the area of vocational rehabilitation in light of her educational history, her certifications, and her experience practicing vocational rehabilitation consulting for more than twenty-five years.  

Taking into consideration the detailed opinion provided by T.T., and reviewing the facts of the claim, the Board acknowledges that the need for frequent bathroom breaks, coupled with having to change his absorbent pads two to three times a day, and potentially having to change his clothes due to urinary leakage, can take up more time than that allotted for breaks in a normal work environment, and would, in fact, impact the Veteran's ability to perform his occupational duties.  The Board finds it feasible that these restrictions, combined with the limitations and restrictions experienced by the Veteran as a result of his CAD symptoms would prevent him from obtaining and maintaining substantially gainful employment.  

In light of this evidence, and the updated VA treatment records which reflect the Veteran's recent complaints of continuing chest pain and angina, and given his individual work experience, training and education, the Board finds that the evidence shows he is entitled to an award of a TDIU rating based on his service-connected CAD and prostate cancer residuals. See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). Thus, the Veteran's claim for entitlement to a TDIU is granted.


ORDER

Service connection for hypertension, to include as secondary to a service-connected disorder, is denied

For the period prior to July 17, 2013, an initial increased rating of 30 percent, but no higher, for service-connected ischemic heart disease is granted, subject to laws and regulations governing the award of monetary benefits.

For the period on and after July 17, 2013, an initial increased rating of 60 percent, but no higher, for service-connected ischemic heart disease is granted, subject to laws and regulations governing the award of monetary benefits.

For the period from May 1, 2011, the Veteran is not entitled to an initial rating in excess of 40 percent for his prostate cancer residuals.  

Entitlement to an initial compensable rating for erectile dysfunction, on an extraschedular basis, is denied.  

A TDIU is granted, subject to laws and regulations governing the award of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


